Title: To Benjamin Franklin from ——— Lecavelier fils, 6 August 1778
From: Lecavelier, ——, fils
To: Franklin, Benjamin


Monsieur
Caen le 6 aout 1778
J’ay L’honneur de vous donner avis que trois Matelots parlant anglais ont entré avec Leur chaloupe dans un petit port a 4 lieue de Cette ville. On les a amenés icy et Conduit Chez Monsieur Le Commissaire de la marine ou L’on m’a fait venir pour Les interroger. Ils se declarent americains de Boston ou des environs qu’ils ont eté pris Sur un Navire américain Venant a nantes et Conduits a Portsmouth; que S’etant engagés Sur un Navire de Transport qui alloit en amerique Dans l’espoir de Se Sauver lorsqu’ils y Seroient Arrivés qu’ayant Trouvé le quart d’heure favourable ils en ont profité pour Se Sauver en france avec La chaloupe du transport ce qui Leur a heureusement Reussy; il m’ont paru assez unanimes dans L’interrogatoire d’hier pour me persuader qu’ils dissent La verité; on les a par precaution Consignés au chateau de Cette Ville et monsieur Le Procureur du Roy de Cette amirauté a donné des orders pour Leur Subsistance, Sans quoy J’y aurois pourvu preferant de render Service a un anglois en Supposant qu’ils Soient des imposteurs (ce que Je ne Crois pas) Plustost que de laisser Manquer des habitans des colonies unies de ce qu’ils pourroient avoir Besoin. Ils m’ont prié hier de vous ecrire pour Reclamer Votre protection a l’effet de Les faire Retourner Dans Leur pays et leur faire donner Ou procurer Les moyens de S’embarquer dans quelqu’un de nos nos ports; Je leur promis que Je ne manquerois pas de vous instruire a cet effet.
Ils vont encore Subir un interrogatoire ce Matin afin de voir S’ils sont reellement des Sujets des etats unis de l’amérique.
Sy Je puis a leur occasion Vous etre de quelque utilité icy J’en ressentiray un vray Plaisir etant depuis Longtems attaché de Sentiment a la prosperité des Etats unis. J’ay L’honneur D’etre avec la plus parfaite Consideration Monsieur Votre tres humble et tres obeissant Serviteur
Lecavelier FILS
 
Endorsed: Suavelier has relieved some Prisoners Caen 6 aout 1778.
